



AVIS

Il s'agit d'un cas en vertu de
    la
Loi de 2017 sur les services à l'enfance, à la jeunesse et à la famille
et
    sous réserve des paragraphes 87(8) et 87(9) de la
Loi
. Ces paragraphes
    et le paragraphe 142(3) de la
Loi de 2017 sur l'enfance, la jeunesse et les
    services
, qui traitent des conséquences de la non-conformité, se lisent
    comme suit:

87
(8)
Interdiction : identification dun enfant
 Nul ne doit publier, ni
    rendre publics des renseignements ayant pour effet didentifier un enfant qui
    témoigne, qui participe à une audience ou qui fait lobjet dune instance, ou
    un parent ou un parent de famille daccueil de cet enfant ou un membre de la
    famille de cet enfant.

(9)
Interdiction : identification dune personne
    accusée
 Le tribunal peut rendre une ordonnance interdisant la
    publication de renseignements ayant pour effet didentifier une personne
    accusée dune infraction à la présente partie.

142
(3)
Infraction
    : publication

Quiconque
    contrevient au paragraphe 87(8) ou 134(11) (publication de renseignements
    identificatoires) ou à une ordonnance de non-publication rendue en vertu de
    lalinéa 87(7) c) ou du paragraphe 87(9) et ladministrateur, le dirigeant ou
    lemployé dune personne morale qui autorise ou permet cette contravention ou y
    participe sont coupables dune infraction et passibles, sur déclaration de
    culpabilité, dune amende dau plus 10 000 $ et dun emprisonnement dau plus
    trois ans, ou dune seule de ces peines.




COUR DAPPEL DE LONTARIO

RÉFÉRENCE: Valoris pour enfants et adultes
    de Prescott-Russell c.
K.R., 2021 ONCA 366

DATE: 20210602

DOSSIER: C68862

Les juges Rouleau, Benotto et
    Roberts

ENTRE

Valoris pour enfants et adultes
    de Prescott-Russell

Requérante (Intimée)

et

K.R.

Intimée (Appelante)

et

A.C.

Intimé (Intimé)

Gabrielle Beaulieu
, pour lappelante K.R.

Sophie Langlois, pour lintimée
Valoris pour enfants et adultes de Prescott-Russell

Emma Dupuis, pour lintimé A.C.

Date
    de laudience : le 1 avril 2021 par visioconférence

En appel de
    lordonnance de la juge Michelle
OBonsawin
de la cour
    Supérieure de justice, en date du
14 octobre 2020
,
    dont les motifs figurent au 2020 ONSC 6181.

Le juge Rouleau :

[1]

Lappelante, K.R., fait appel dune ordonnance du
    14 octobre 2020 la d
é
clarant en
    outrage au tribunal. K.R. demande que lordonnance soit infirmée.

[2]

K.R. et A.C. sont les parents de M.C.R., né en 2016. Ils ont divorcé en 2019. La garde de M.C.R. a été accordée à K.R. avec des droits de visite accordés à A.C
.

[3]

Suite à des plaintes port
é
es contre A.C., Valoris pour enfants et
    adultes de Prescott-Russell (Valoris) a appréhendé M.C.R. afin de le placer
    sous les soins de sa mère. La police de Gatineau a lancé une enquête criminelle
    sur A.C.

[4]

Le 19 décembre 2019, le juge Pelletier a rendu
    une ordonnance temporaire en vertu de laquelle M.C.R. demeurerait aux soins et à
    la garde de K.R. sous réserve dune surveillance exercée par Valoris. Le para.
    2 de lordonnance prévoit :

Une ordonnance
    temporaire, sous toutes réserves, accordant des visites surveillées au père
    avec lenfant à titre dune fois par semaine pendant la période denquête, à
    moins que les conditions criminelles linterdisent. Suite à lenquête
    criminelle, la Société aura la discrétion de retirer la surveillance si elle ne
    la juge plus nécessaire.

[5]

Les visites surveillées étaient tenues dans les
    bureaux de Valoris. Selon laffidavit de K.R., au début de janvier 2020, M.C.R.
    aurait informé son
é
ducatrice
    de certains faits problématiques au sujet de A.C. L
é
ducatrice a rapporté ceci
à
Valoris.

[6]

Le 22 janvier 2020, Valoris a avisé lavocate de
    A.C. que Valoris allait pr
é
sent
er une motion pour suspendre les visites

puisque M.C.R.
avait de fortes réactions
    avant et après les visites avec A.C.

[7]

Le 13 février 2020, avec le consentement de
    tous, une ordonnance temporaire a été émise selon laquelle les visites de A.C. ont
    été suspendues pour trois semaines, soit les 13, 20 et 27 f
é
vrier 2020. Lordonnance en question ne
    semble pas avoir été reproduite dans le cahier dappel.

[8]

Le 5 mars 2020, une autre ordonnance temporaire
    a suspendu les visites de A.C. pour quatre semaines additionnelles, soit les
    semaines du 5, 12, 19 et 26 mars 2020. De nouveau, lordonnance ne semble pas
    avoir été incluse dans le cahier dappel.

[9]

D
û
à la pandémie de Covid-19, les visites ont été suspendues au-delà
    de la date prévue dans lordonnance du 5 mars 2020. Durant la période de la
    suspension, K.R. a noté, et Valoris semble reconnaitre que le comportement de
    M.C.R. sest amélioré.

[10]

Le 1 avril 2020, la police de Gatineau a
    confirmé que les dossiers daccusations concernant A.C. seront clos sans accusations.

[11]

Le 15 avril 2020, Valoris a avisé K.R. que les
    visites surveillées pouvaient reprendre. Elles ont repris le 2 juin 2020 dans
    les bureaux de Valoris.

[12]

K.R. a par la suite envoyé un courriel
à
Valoris le 4 juin 2020 posant différentes
    questions sur le plan proposé par Valoris et sur les mesures relatives à la Covid-19.
    K.R. a soulevé des inquiétudes quant au comportement de M.C.R. avant et après
    les visites avec A.C. Il y a eu certains échanges entre K.R. et Valoris. La visite
    du 9 juin a été manquée parce que K.R. na pas amené M.C.R. au rendez-vous. Le
    16 juin, Valoris a signifié une motion pour que K.R. soit déclarée en outrage
    au tribunal. Les visites supervisées reprennent le 16, 23 et 30 juin, et le 7
    juillet 2020. La motion est abandonnée.

[13]

Le 8 juillet 2020, Valoris a expliqué
à
K.R. que la société voulait retirer la
    supervision de façon graduelle et que les visites surveillées soient tenues au
    domicile du père d
è
s la semaine
    suivante. Valoris a expliqué que les prochaines visites seraient surveillées,
    et cela pour quatre semaines après lesquelles la société revisiterait la
    situation. K.R. nétait pas daccord avec le plan propos
é
et en particulier, elle ne voulait pas que
    les visites se déroulent chez le père. K.R. signalait à Valoris que M.C.R. vivait
    des régressions au niveau de son comportement agressif et de sa propreté. Elle indiquait
    qu
à
moins que les visites
    continuent à se dérouler au bureau de Valoris, elle nenverrait pas M.C.R.

[14]

La visite du 14 juillet a donc été annulée. Par
    contre, les visites ont repris lorsquelles se tiennent aux bureaux de Valoris à
    compter du 21 juillet. La visite du 21 juillet ainsi que celles du 28 juillet
    et du 4 août se sont bien déroulées. Malgré la reprise des visites, Valoris a entamé
    de nouveau des procédures pour déclarer K.R. coupable doutrage au tribunal.

[15]

Le 12 août 2020, les parties ont participé à une
    conférence de règlement devant le juge Pelletier. Suite à cette comparution, le
    juge Pelletier a inscrit que
«
le tribunal favorise les mesures de règlement que les parties
    pourront utiliser y compris la concertation familiale
»
. La motion en outrage au tribunal a été fixée pour le 2 octobre
    2020.

[16]

Par la suite, lavis de motion et laffidavit à
    lappui de la motion en outrage au tribunal datés du 25 août 2020 ont été signifiés
    à K.R. Lallégation dans lavis de motion se lit comme suit :

Vous ne respectez
    pas lOrdonnance de lHonorable Juge R. Pelletier datée du 19 décembre 2019.
    Cette Ordonnance octroie une (1) visite par semaine à [A.C.] avec son fils. Alors
    que Valoris tente dorganiser des visites surveillées pour [A.C.] à son
    domicile, vous avez clairement dit que vous namèneriez pas lenfant à ces
    visites car vous vous opposez à ce que la surveillance soit retirée. La Société
    ne peut donc pas exercer sa discrétion quant aux modalités des visites tel que
    stipulé dans lOrdonnance.

[17]

Dans laffidavit de Claudelle Marcheterre,
    déposé à lappui de la motion, Valoris fait état dun plan pour cheminer vers
    des visites non surveillées. Selon la société, il est important de faire
    avancer ce plan graduellement puisque K.R. continue de rapporter certains
    comportements agressifs chez M.C.R., dont morsures, violence et défiance. Valoris
    note que M.C.R. est un jeune garçon anxieux qui peut avoir de la difficulté
    avec les transitions ou les changements. Ainsi, un plan progressif selon lequel
    la réaction de M.C.R. peut être évaluée avant de passer à une prochaine étape est
    préférable.

[18]

Le plan présenté dans laffidavit de Valoris est
    comme suit :

a)

La société va allonger les visites surveillées et les faire au
    domicile du père. Ceci se fera au cours de quatre semaines et, si tout va bien,
    la société passera à une prochaine étape;

b)

À létape 2 il y aura des visites semi-surveillées. Si celles-ci se déroulent
    bien, la société passerait à la prochaine étape;

c)

À l

étape 3, la surveillance sera faite
    par voie de « spot checks » pour assurer que les visites sont positives pour M.C.R.

[19]

Ce nest que si cette troisième étape se passe
    bien que la société propose de passer
à
des visites hebdomadaires sans surveillance.

[20]

Au para. 18 de laffidavit de Mme Marcheterre,
    la société demande
à
la cour quelle
«
précise dans une Ordonnance que la société
    a la discrétion quant au lieu des visites, qui peut inclure le domicile du père
»
. La motion est entendue le 2
    octobre 2020.

[21]

Dans ses motifs, la juge de motion explique que,
    dans son ordonnance, le juge Pelletier
«
a stipulé de façon claire et sans équivoque quà la suite de lenquête
    criminelle, Valoris aurait la discrétion de retirer la surveillance, si elle ne
    la juge plus nécessaire
»
. La
    juge de motion a ensuite déterminé que K.R. a agi de façon délibérée et
    volontaire en maintenant que A.C. ne pouvait pas avoir des visites non surveillées
    avec M.C.R. et en refusant de supporter le plan de Valoris de passer de façon
    graduelle à des visites non surveillées. Ainsi, la juge de motion a conclu que
    K.R. a commis un outrage au tribunal en refusant de suivre le para. 2 de
    lordonnance du juge Pelletier cité ci-haut. Cest-à-dire, elle a refusé de
    permettre des visites non surveillées malgré la décision de Valoris de passer graduellement
    à des visites non surveillées.

[22]

La juge de motion a aussi accédé à la demande de
    Valoris de remplacer le deuxième paragraphe de lordonnance du juge Pelletier
    par un paragraphe rendant plus clair ce que Valoris proposait. Une nouvelle
    ordonnance a été donc émise le 14 octobre 2020 dans laquelle la cour a fixé le
    lieu et le déroulement des visites jusquau 23 novembre 2020. Ensuite, le 3
    novembre 2020, une deuxième nouvelle ordonnance a été émise dans laquelle la
    cour a confirmé que les visites commençant la semaine du 23 novembre 2020
    auraient lieu au domicile de A.C. avec des « spot checks » et que
    « Le but est que les visites seront éventuellement non surveillées ».
    Finalement, la cour a accordé à Valoris la discrétion de modifier lhoraire des
    visites.

[23]

K.R. a interjeté appel. Après la mise en état de
    lappel, les parties ont avis
é
la
    cour quelles avaient conclu une entente en vertu de laquelle lordonnance d
é
clarant K.R. en outrage au tribunal serait
    infirm
ée
et le tribunal donnerait
    un avertissement formel
à
la
    mère à leffet quelle doit respecter les ordonnances émises par le tribunal.

[24]

Suite
à
la réception de lentente conclue entre les parties, la cour a avisé
    les parties quelle nétait pas en mesure daccorder l

appel
    sur consentement. Lappel devait soit être retiré ou entendu, et jugement rendu
    sur le fond. Les parties ont ensuite indiqué
à
la cour quelles acceptaient que lappel soit entendu et d
écidé
sur la documentation qui avait déjà été
    déposée.

[25]

Pour les motifs qui suivent, jai conclu que
    lappel doit être accordé.

Analyse

[26]

Trois critères doivent être réunis pour
    conclure à un outrage au tribunal.
Premièrement,
    lordonnance qui na pas été respectée doit énoncer clairement et sans
    équivoque ce qui doit être fait ou ne doit pas être fait. Deuxièmement, la
    partie à qui on reproche davoir violé lordonnance doit être réellement au
    courant de son existence. Troisièmement, la partie qui désobéit à lordonnance doit
    le faire de façon délibérée et volontaire. Ces trois éléments doivent être
    établis hors de tout doute raisonnable :
Carey c. Laiken
,
    2015 CSC 17, [2015] 2 R.C.S. 79, au para. 32 :
Services aux enfants et
    adultes de Prescott-Russell c. N.G.
(2006), 271 D.L.R. (4
e
) 750
, au para. 27.

[27]

Dans larrêt
Carey
, la
    Cour suprême a réitéré que le pouvoir du tribunal en matière doutrage est
    discrétionnaire et quil doit être exercé « avec prudence et avec une
    grande réserve » : au para.
36, citant
TG Industries v. Williams,
2001 NSCA 105, 196 N.S.R. (2
e
) 35.
Voir aussi
Hefkey v. Hefkey
, 2013 ONCA 44, au para. 3. Dans le contexte dun différend familial,
    le tribunal doit aussi tenir compte et exercer sa discrétion en fonction des
    meilleurs intérêts de lenfant :
Ruffolo v.
    David
, 2019 ONCA 385, au para. 19.

[28]

Selon moi, lordonnance du juge Pelletier nest
    pas suffisamment claire pour étayer une conclusion doutrage au tribunal, et la
    preuve nétablit pas hors de tout doute raisonnable que K.R. a agi de façon
    délibérée et volontaire en violation de lordonnance. De plus, rien dans les
    motifs de la juge de motion ne laisse entendre quelle a considéré les
    meilleurs intérêts de lenfant en rendant lordonnance.

(1)

Lordonnance du juge Pelletier nest pas claire
    et sans équivoque

[29]

Pour quil y ait outrage au tribunal, lordonnance en question doit clairement
    prévoir le comportement de l

individu qui doit ou
    qui ne doit pas être fait:
Carey
, au para. 33:
Prescott-Russell
, au para. 27. Dans laffaire
Carey
, se fiant sur la décision de la Cour dappel de
    Saskatchewan en
Culligan Canada Ltd. v. Fettes
, 2010 SKCA 151, 326 D.L.R. (4
e
) 463, la
    Cour suprême a précisé au para. 33 qu« [i]l peut être établi quune
    ordonnance nest pas claire si, par exemple, il manque un détail essentiel sur
    lendroit, le moment ou lindividu visé par lordonnance, si elle est formulée
    en des termes trop larges ou si des circonstances extérieures ont obscurci son
    sens ».
Toute ambiguïté dans le texte de lordonnance doit
    être résolue en faveur de la personne accusée doutrage :
Telus
    Communications Inc. v. Cherubin
, [2005] O.J. No. 5534 (C.S.), au para.
53 ;
884772 Ontario Ltd. (c.o.b. Team Consultants) v. SHL Systemhouse Inc.
(1993),
[1993] O.J. No. 1488, au para. 18.

[30]

Lordonnance en lespèce comprend deux éléments
    distincts : elle prévoit des visites surveillées dune fois par semaine,
    et elle accorde une discrétion
à
Valoris de retirer la surveillance si elle ne la juge plus
    nécessaire. La juge de motion a déterminé que K.R. « a commis un outrage
    au tribunal en refusant de suivre le paragraphe 2 de lordonnance du juge
    Pelletier ». Son analyse qui a mené à cette conclusion est comme
    suit :

a)

Les faits énoncent que la surveillance nétait
    plus nécessaire;

b)

K.R. maintenait que A.C. ne pouvait pas avoir de
    visites non surveillées;

c)

K.R. refuse de supporter le plan de passer de
    façon graduelle à des visites non surveillées.

[31]

Les problèmes avec cette analyse sont que
    lordonnance nimpose pas à K.R. lobligation de supporter « un plan de
    passer de façon graduelle à des visites non surveillées », et le dossier
    ne permet pas de conclure que « la surveillance nétait plus
    nécessaire ».

(a)

Ce qui est prévu par lordonnance

[32]

Lordonnance du juge Pelletier prévoit en
    premier lieu des visites hebdomadaires surveillées. Il sagit de lobligation de
    permettre ou de ne pas empêcher les visites. Elle prévoit ensuite que Valoris a
    « la discrétion de retirer la surveillance ». Lordonnance nexige
    pas, tel que le suggère la juge de motion, que K.R. doive supporter un
    « plan de passer de façon graduelle à des visites non-surveillées ».

[33]

De plus, lallégation faite par Valoris dans
    lavis de motion nétait pas que K.R. avait refusé damener M.C.R. à une visite
    après que Valoris a exercé sa discrétion pour retirer la surveillance tel que
    prévu dans lordonnance. Plutôt, lallégation faite par Valoris dans lavis de
    motion est quelle « ne peut  pas exercer sa discrétion quant aux
    modalités des visites tel que stipulé dans l'Ordonnance ». Rien dans
    lordonnance naccorde clairement à Valoris
«
la discrétion quant aux modalités des visites
» et rien ne stipule où ces visites doivent avoir lieu
. De fait, tel que je lai noté, Mme Marcheterre, dans son affidavit
    à lappui de la motion, a demandé  et la juge de motion a accepté  de
    modifier lordonnance afin de mettre en uvre les différentes étapes que
    Valoris proposait, y compris que les visites surveillées soient tenues
«
au domicile de A.C.
»
. Si lordonnance du juge Pelletier avait
    été si claire, aucune modification naurait été nécessaire.

[34]

Tel quexpliqué par le juge Cullity dans
    l'affaire
Jaskhs Enterprises Inc. v. Indus Corp.
, [2004] O.J. No.
    4062, au para.
40, citée avec approbation dans
Bell ExpressVu
    Limited Partnership v. Torroni
, 2009 ONCA 85, 304 D.L.R. (4
e
)
    431, au para. 28: « a failure to comply with an order of the court will
    not be contempt if there are genuine, unresolved issues between the parties
    with respect to the manner in which it is to be carried into operation ».
Il est clair que K.R. nétait pas prête à passer à des visites non surveillées
    lorsque Valoris le proposait. Par contre, le refus par K.R. denvoyer M.C.R.
    pour sa visite avec A.C. a suivi la décision de Valoris de changer le lieu o
ù
les visites surveillées auraient lieu.
    Jusquau mois de juillet 2020, les visites surveillées se déroulaient aux
    bureaux de Valoris à Plantagenet et, selon la proposition de Valoris, celles-ci
    seraient dorénavant tenues à la résidence de A.C. à Gatineau.

[35]

En l'absence d'un langage clair permettant à
    Valoris d'effectuer un tel changement, je ne vois pas que K.R. aurait clairement
    compris qu'elle était dans l'obligation de sy conformer sans discussion. K.R.
    demeurait prête à ce que la visite ait lieu aux bureaux de Valoris, comme dans
    le passé. De fait, les visites ont repris la semaine suivante aux bureaux de
    Valoris en attente que la motion pour outrage soit entendue et que la cour se
    prononce sur la demande de Valoris de modifier les modalités de lordonnance. La
    décision de retirer la surveillance na pas été prise

[36]

La juge de motion ne semble pas reprocher à K.R.
    quelle nait pas amené M.C.R. à la visite du 14 juillet, mais plutôt quelle
    refusait daccepter que les visites surveillées nétaient plus nécessaires. Par
    contre, et contrairement à ce que la juge a énoncé, Valoris navait pas encore déterminé
    que la surveillance nétait plus nécessaire. Valoris proposait un plan à
    plusieurs étapes qui pourrait mener à une telle décision. Selon laffidavit de
    Mme Marcheterre, Valoris aurait expliqué
à
K.R. que
«
les
    visites seraient complètement surveillées pour quatre semaines » et que « [Valoris
    revisiterait] la situation par la suite
»
.

[37]

Le fait quaucune décision nait été prise de
    retirer la surveillance est confirmé par le plan que Valoris a étalé dans
    laffidavit de Mme Marcheterre. Le plan prévoyait quatre étapes successives
    avant que Valoris arrive à des visites non surveillées. Valoris passerait dune
    étape
à
une autre seulement si
    Valoris était de lavis que tout se passait bien. Ainsi, puisque la décision de
    retirer la surveillance na pas été prise par Valoris, il est difficile de
    conclure que la deuxième partie de lordonnance du juge Pelletier accordant à
    Valoris « la discrétion de retirer la surveillance si elle ne la juge plus
    nécessaire » na pas été respectée.

(2)

Le comportement de K.R. nétait pas délibéré et
    volontaire

[38]

Le troisième critère applicable à une déclaration
    doutrage au tribunal exige une preuve que lindividu a violé lordonnance de
    façon délibérée et volontaire:
Prescott-Russell
, au para. 27. La
    preuve dune intention de désobéir nest pas requise :
Carey,
au
    para. 38. Une personne aura l'intention requise lorsquelle refuse de suivre
    les prescriptions dune ordonnance dont elle a connaissance.

[39]

Comme cette cour l'a reconnu dans l'affaire
Bell
    ExpressVu
, au para. 24, il existe une relation inverse entre la clarté de
    l'ordonnance et le seuil requis pour conclure à une désobéissance délibérée. Plus
    l'ordonnance est claire, plus le tribunal pourra identifier avec précision la
    conduite reprochée et le degré dintentionnalité.

[40]

Tel que discuté, lordonnance en lespèce nest
    pas claire. La seule directive donnée aux parties est l'obligation de maintenir
    un rythme d'une visite par semaine. Bien que K.R. ait intentionnellement refusé
    d'amener M.C.R. à la visite du 14 juillet, son refus était lié au lieu de la
    visite, qui, comme je l'ai expliqué, ne relève pas clairement du champ
    d'application de l'ordonnance. Une fois que les bureaux de Valoris ont été
    rétablis comme le lieu des visites, les visites ont repris.

(3)

Les meilleurs intérêts de lenfant

[41]

En dernier lieu, il est important de souligner
    que, dans chaque cas de demande de déclaration doutrage au tribunal impliquant
    un enfant, le tribunal doit considérer les meilleurs intérêts de lenfant. Dans
    de telles circonstances, lorsquune partie cherche à trouver un parent en
    outrage, des options moins sévères devraient être considérées. Loutrage au
    tribunal est un remède qui ne devrait être utilisé quen dernier recours. Tel
    que cette cour la indiqu
é
dans
Chong v. Donnelly
, 2019 ONCA 799, aux paras. 10-12, le juge doit considérer
    dautres options, telles que déclarer quil y a eu non-respect de lordonnance ou
    dencourager les parties
à
utiliser la médiation plutôt que de passer directement à une ordonnance
    doutrage. Voir aussi
Ruffolo
, aux paras. 18-19.

[42]

Bien qu'il soit inacceptable qu'une partie
    contrevienne à une ordonnance claire du tribunal en croyant que ce sera mieux
    pour l'enfant, il n'est pas non plus souhaitable que la cour émette une
    ordonnance d'outrage en réponse à toute dérogation ou manifestation de
    réticence de la part dun parent. Il doit y avoir une place pour le dialogue,
    comme la indiqué le juge Pelletier dans son inscription du 12 août 2020 :
    « le tribunal favorise les mesures de règlement que les parties pourront
    utiliser y compris la concertation familiale ».

[43]

Lorsque Valoris a introduit sa requête pour
    déclarer K.R. coupable d'outrage au tribunal, K.R. avait refusé d'amener M.C.R.
    à sa visite hebdomadaire quune seule fois, le 14 juillet 2020, et les visites
    ont repris une semaine plus tard. De plus,

nous notons que suite aux précisions
à
lordonnance que Valoris a demandées et que la cour a accordées,
    K.R. a coopéré avec Valoris. De fait, tel que je lai indiqué, les parties se
    sont entendues à leffet que lappel devait être accord
é
.

[44]

Rien dans la décision de la juge de motion ne laisse
    entendre que la cour a considéré si des options autres quune déclaration
    doutrage au tribunal seraient dans les meilleurs intérêts de lenfant.

Conclusion

[45]

Pour ces motifs, jaccorderais lappel,
    jinfirmerais lordonnance de la juge de motion et je rejetterais la motion
    pour outrage au tribunal.

Rendu le : 2 juin 2021 « P.R. »

« Paul
    Rouleau j.c.a. »

« je
    souscris M.L. Benotto j.c.a. »

« je
    souscris L.B. Roberts j.c.a. »


